        Case 3:13-cr-00226-RNC Document 378 Filed 10/29/18 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
      _________________________________
                                        )
      UNITED STATES OF AMERICA          )
                                        )
            v.                          ) No. 3:13 Cr. 226 (RNC)
                                        )
      DANIEL E. CARPENTER               )
      _________________________________)  October 29, 2018

    MOTION TO SEAL SUPPLEMENTAL SENTENCING MEMORANDUM

      In accordance with Rule 57 of the Local Rules of Criminal Procedure, Defendant

Daniel Carpenter, by and through counsel, respectfully requests that the Court seal

Defendant’s Supplemental Sentencing Memorandum, which was filed by Defendant on

October 26, 2018. The Defendant makes this application because the memorandum

contains and addresses in significant detail personal information about the Defendant

drawn from a sealed psychiatric report ordered by this Court.



                                         Respectfully submitted,

                                         /s/ Michael A. Levy
                                         James M. Cole, Esq.
                                         Michael A. Levy, Esq.
                                         Qais Ghafary, Esq.
                                         Sidley Austin LLP
                                         787 7th Avenue
                                         New York, NY 10019
                                         212-839-7341
                                         MLevy@Sidley.com
        Case 3:13-cr-00226-RNC Document 378 Filed 10/29/18 Page 2 of 2



                              CERTIFICATE OF SERVICE

         I hereby certify that on October 29, 2018, a copy of foregoing motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of
this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice
of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

                                            /s/ Michael A. Levy
                                            Michael A. Levy, Esq.
                                            Sidley Austin LLP
                                            787 7th Avenue
                                            New York, NY 10019
                                            212-839-7341
                                            MLevy@Sidley.com
